Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action- Allowance
This office action is in response to applicant’s communication filed on 4/18/22.  
Claims 1-20 are pending in this application. 
Applicant's election of Group 1, claims 1-9, in the reply filed on 4/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)). The requirement is still deemed proper and is therefore made FINAL. Claims 10-20 are withdrawn from consideration being drawn to the non-elected invention. As a result, claims 1-9 are being examined in this Office Action.

Priority
The applicant claims benefit as follows:

    PNG
    media_image1.png
    80
    392
    media_image1.png
    Greyscale


Allowed Claims
Claims 1-9 are allowed over the prior art of record.

Reason for Allowance
The instant claims are drawn to process for the preparation of a solid that is isomerically enriched in zuclomiphene of Formula (1-A) relative to enclomiphene of Formula (1-B): 
    PNG
    media_image2.png
    144
    431
    media_image2.png
    Greyscale
 
        (1-A)                                            (1-B) 
or a salt thereof, the process comprising: (i) crystallizing and isolating a solid, from a mixture comprising enclomiphene binaphthyl hydrogen phosphate salt and zuclomiphene binaphthyl hydrogen phosphate salt in a solvent (S1), that is isomerically enriched in the enclomiphene binaphthyl hydrogen phosphate salt to afford a first solution; and either: (ii-a) crystallizing and isolating a solid from the first solution that is isomerically enriched in the zuclomiphene binaphthyl hydrogen phosphate salt; or (ii-b)(a) treating the first solution with a base to liberate binaphthyl phosphate salt and removing it from the first solution to afford a second solution; (b) treating the second solution with oxalic acid; and (c) crystallizing and isolating a solid from the second solution that is isomerically enriched in the zuclomiphene oxalate salt; wherein the mixture is enriched in enclomiphene binaphthyl hydrogen phosphate salt relative to zuclomiphene binaphthyl hydrogen phosphate salt.
The closest prior art is Getzenberg et al. (FR 3082842, published 12/27/2019, applicant’s IDS filed 1/11/21).
Getzenberg et al. teaches the process for producing a crystalline form of cis-clomifene (cis-clomiphene) by dissolving the crude cis-clomifene citrate in an organic solvent at boiling point, cooling the solution, separating the precipitate from the solution and drying the solid to form the crystalline form of the citrate cis-clomifene (applicant’s English translation, page 2-3 of 7, paragraph 35, in the IDS filed 1/11/21).
Getzenberg et al. is deficient in that it does not teach applicant’s method by crystallizing from a mixture of enclomiphene binapthyl hydrogen phosphate to give a mixture enriched in enclomiphene binaphthyl hydrogen phosphate salt relative to zuclomiphene binaphthyl hydrogen phosphate salt. 
 Thus the prior art neither teaches, nor reasonably suggests the limitations of applicant’s claims as described above. Hence, the claimed process is considered novel and unobvious over the prior art.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Please see the attached interview summary.
The application has been amended as follows:
In the Claims

Claims 10-20 are cancelled.

Conclusion
Claims 1-9 are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658